Title: From Alexander Hamilton to James Miller, 18 December 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            Pha. Dr. 19 18— 99
          
          I have just received your letter of yesterday with its enclosure.
          The letter in which Col. Parker requests that funds may be forwarded for the performance of the Contract entered into on the part of the U States was dated the twenty eighth of November—
          W— 
          Jas Miller Esr.—
        